 
 
Exhibit 10.7
 
AMENDMENT TO REGISTRATION RIGHTS AGREEMENT
 
AMENDMENT dated as of May 9, 2008 to the Registration Rights Agreement dated as
of June 25, 2007 (the “Agreement”) by and among GSC Acquisition Company, a
Delaware corporation (the “Company”) and GSC Secondary Interest Fund, LLC, James
K. Goodwin and Richard A. McKinnon (each a “Founder”, and collectively the
“Founders”).
 
W I T N E S S E T H :
 
WHEREAS, the Company has entered into that certain Agreement and Plan of Merger
dated as of the date hereof between the Company, GSCAC Holdings I LLC, a
Delaware limited liability company, GSCAC Holdings II LLC, a Delaware limited
liability company, GSCAC Merger Sub LLC, a Delaware limited liability company
and Complete Energy Holdings, LLC, a Delaware limited liability company (the
“Merger Agreement”);
 
WHEREAS, in connection with the Merger Agreement, registration rights are being
granted to certain Persons under the registration rights agreement to be entered
into as of the Closing (as defined in the Merger Agreement) in the form attached
as Exhibit G to the Merger Agreement (the “Exchange Rights Holders’ Registration
Rights Agreement”); and
 
WHEREAS, the parties hereto desire to amend the Agreement to provide the parties
under the Exchange Rights Holders’ Registration Rights Agreement certain rights
under this Agreement as further set forth below.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
SECTION 1 .  Defined Terms; References.  Unless otherwise specifically defined
herein, each term used herein that is defined in the Agreement has the meaning
assigned to such term in the Agreement.  Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Agreement shall, after this Amendment becomes effective, refer to the Agreement
as amended hereby.
 
SECTION 2 .  Definitions.  (a) Section 1.01 of the Agreement is amended by
adding the following definition:
 
“Exchange Rights Holders’ Registration Rights Agreement” means the Registration
Rights Agreement dated as of the Closing Date (as defined in the Agreement and
Plan of Merger dated as of May 9, 2008 between the Company, GSCAC Holdings I
LLC, a Delaware limited liability company, GSCAC Holdings II LLC, a Delaware
limited liability company, GSCAC Merger Sub
 
 

--------------------------------------------------------------------------------


 
 
LLC, a Delaware limited liability company and Complete Energy Holdings, LLC, a
Delaware limited liability company (the “Merger Agreement”)) by and among
Complete Energy Holdings Corporation, a Delaware corporation formerly named GSC
Acquisition Company and the persons named therein.
 
(b) The definition of “Common Stock” in the recitals of the Agreement shall be
amended and restated as follows:
 
“Common Stock” shall mean Class A common stock, par value $0.001, of the Company
and any other securities into which the Company’s Class A common stock is
converted or changed.
 
SECTION 3 .  Reduction of Offering.  Section 2.02(g)(i) of the Agreement is
amended and restated to read as follows:
 
(i)         first, Registrable Securities that the Demanding Holders have
requested to be registered in accordance with this Agreement and any shares of
Common Stock requested to be registered in accordance with the Exchange Rights
Holders’ Registration Rights Agreement, in an aggregate amount up to but not
exceeding the Maximum Number of Securities (allocated pro rata among the holders
thereof, based, for each such holder, on the percentage derived by dividing (x)
the number of Registrable Securities (as defined in this Agreement or the
Exchange Rights Holders’ Registration Rights Agreement, as applicable) that such
holder has requested to include in such Demand Registration by (y) the aggregate
number of Registrable Securities (as defined in this Agreement or the Exchange
Rights Holders Registration Rights Agreement, as applicable) that all such
holders have requested to include);
 
SECTION 4 .  Reduction Of Incidental Registration.  Sections 2.03(b)(i) and
(b)(ii) of the Agreement are amended and restated to read as follows:
 
(i)           if the registration is undertaken for the Company’s account: (x)
first, the securities that the Company desires to sell that can be sold without
exceeding the Maximum Number of Securities and (y) second, to the extent that
the Maximum Number of Securities has not been reached under the foregoing clause
(x), securities, if any, including the Registrable Securities as to which
registration has been requested pursuant to written contractual incidental
registration rights of security holders (including this Agreement and the
Exchange Rights Holders’ Registration Rights Agreement) that can be sold without
exceeding the Maximum Number of Securities (pro rata in accordance with the
number of shares or other securities which each such Person has actually
requested to be included in such registration);
 
(ii)           if the registration is a demand registration undertaken by
Persons with demand rights pursuant to a written contractual arrangement
 
 
2

--------------------------------------------------------------------------------


 
 
other than this Agreement or the Exchange Rights Holders’ Registration Rights
Agreement, (w) first, securities for the account of the demanding Persons that
can be sold without exceeding the Maximum Number of Securities, (x) second, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clause (w), securities that the Company desires to sell and that can
be sold without exceeding the Maximum Number of Securities, (y) third, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (w) and (x), securities (including the Registrable Securities)
as to which registration has been requested pursuant to a written contractual
incidental registration rights of security holders (including this Agreement and
the Exchange Rights Holders’ Registration Rights Agreement) that can be sold
without exceeding the Maximum Number of Securities (pro rata in accordance with
the number of shares or other securities which each such Person has actually
requested to be included in such registration), and (z) fourth, to the extent
that the Maximum Number of Securities have not been reached under the foregoing
clauses (w), (x) and (y), securities that other security holders desire to sell
without exceeding the Maximum Number of Securities.
 
SECTION 5 .  Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
 
SECTION 6 .  Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
SECTION 7 .  Effectiveness.  This Amendment shall become effective at the
Closing (as defined in the Merger Agreement).
 
 
3

--------------------------------------------------------------------------------



 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 


 
GSC ACQUISITION COMPANY
 
 
By:
/s/ Matthew Kaufman  
Name: Matthew Kaufman
 
Title: President
 



GSC SECONDARY INTEREST FUND, LLC
 
Fax:
 
By:
/s/ Matthew Kaufman  
Name: Matthew Kaufman
 
Title:
 





JAMES K. GOODWIN
 
Fax:
 
By:
/s/ James K.  Goodwin  
Name:James K. Goodwin
 





RICHARD A. MCKINNON
 
Fax: (214) 522-4161
 
By:
/s/ Richard A. McKinnon  
Name:Richard A. McKinnon
 



 
 
 



--------------------------------------------------------------------------------

 